 
Exhibit 10.18



CONFIDENTIAL FINAL SETTLEMENT AGREEMENT



This Confidential Final Settlement Agreement and Mutual Release (“Final
Settlement Agreement”) is made and entered into on October 9, 2006, by and among
American Interbanc Mortgage, LLC (“American Interbanc”) and Bankrate, Inc.
(“Bankrate”), and in light of the following facts:


A. American Interbanc brought Case No. 02 CC 04857 in the Superior Court for the
State of California, County of Orange, against Bankrate and other defendants
(the “Action”). Bankrate has filed answers denying all claims asserted by
American Interbanc in the Action and asserting various affirmative defenses.


B. The parties hereto, without either side admitting liability, or admitting the
allegations made by the other, have agreed to settle the Action, on the terms
set forth in this Final Settlement Agreement.


C. This Final Settlement Agreement restates and supercedes the parties’
settlement discussions and reflects the final terms by which the parties have
agreed to settle the Action.


Now therefore, the undersigned parties agree as follows:



1)  
Cash Settlement Amount.



Bankrate shall pay American Interbanc cash in the amount of Three Million
Dollars ($3,000,000.00) (“Cash Settlement Amount”) within five (5) calendar days
following Bankrate’s receipt of the original of this Final Settlement Agreement
and the original of the request for dismissal with prejudice and without costs
referenced in Paragraph 2(a) below, both of which are executed by American
Interbanc and its counsel. Payment shall be made by wire transfer pursuant to
the following instructions:


Union Bank of CA aba # 122000496
Credit to American Interbanc Mortgage, LLC account # 0392005815



2)  
Dismissal of Action with Prejudice.



(a) Concurrently with American Interbanc’s transmission to Bankrate’s counsel of
the original of this Final Settlement Agreement that is executed by American
Interbanc and its counsel, American Interbanc will transmit to Bankrate’s
counsel a fully executed original request for dismissal of the Action as to
Bankrate with prejudice and without costs. American Interbanc agrees that
Bankrate may file the request for dismissal with the Court on American
Interbanc’s behalf, and Bankrate agrees that it will not file the request for
dismissal until after Bankrate has wire transferred the Cash Settlement Amount.


(b) The parties agree that each party is to bear its own attorneys’ fees and
costs with respect to and in any way relating to the Action. The parties further
agree that each party is to bear its own attorneys’ fees and costs with respect
to the dismissal of the Action with prejudice.


(c) The parties agree that, subject to the provisions of this Final Settlement
Agreement, each party is responsible for its own tax obligations, if any,
arising from the Final Settlement Agreement and payments made pursuant to the
Final Settlement Agreement.


(d) Bankrate shall produce at least one witness at trial in the Action without
the need for a subpoena, primarily for the purpose of authenticating documents.



3)  
Advertising Agreement.



Bankrate shall allow American Interbanc to post rates on the mortgage tables on
www.bankrate.com upon American Interbanc’s execution of the attached Exhibit A
to Advertising Terms and Conditions.



4)  
Good Faith Settlement.



American Interbanc, Bankrate, and their attorneys of record agree that this
Final Settlement Agreement is in good faith. American Interbanc, Bankrate, and
their attorneys of record further agree that Bankrate, by and through its
attorneys of record, shall file with the Court a motion to obtain the Court’s
determination that this Final Settlement Agreement is in good faith, and
American Interbanc agrees that it shall join in such motion or file such papers,
as directed by Bankrate, to obtain the Court’s determination that this Final
Settlement Agreement is in good faith. American Interbanc and Bankrate agree
that the consideration provided by Bankrate to American Interbanc under this
Final Settlement Agreement shall be allocated equally amongst the false
advertising and antitrust causes of action brought against Bankrate. This
foregoing statement and allocation are made solely for purposes of the motion to
obtain the Court’s determination that this Final Settlement Agreement is in good
faith and are subject to Paragraph 7 of this Final Settlement Agreement.
 

--------------------------------------------------------------------------------


 

5)  
Release of Bankrate by American Interbanc.



Except for the obligations contained in this Final Settlement Agreement and
Exhibit A to Advertising Terms and Conditions, American Interbanc, on behalf of
itself, its subsidiaries, affiliates (including any corporation, partnership,
limited liability company, fictitious business entity, dba or other business
entity), divisions, departments, officers, directors, partners, shareholders,
members, investors, owners, agents, attorneys, representatives, employees,
assignors, servants, predecessors, successors and assigns (collectively “the
American Interbanc Releasors”), in consideration of the promises and
undertakings herein expressed, and for other valuable consideration, the
sufficiency of which is hereby acknowledged and confessed, hereby release,
extinguish, acquit and forever discharge Bankrate and its subsidiaries,
affiliates (including any corporation, partnership, limited liability company,
fictitious business entity, dba or any other business entity), divisions,
departments, officers, directors, partners, shareholders, members, investors,
owners, agents, attorneys, representatives, employees, assignors, servants,
predecessors, successors, and assigns (collectively “the Bankrate Releasees”)
from any and all present and future payment obligations, adjustments,
executions, offsets, actions, causes of action, suits, debts, sums of money,
accounts, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, expenses (including but not limited to court
costs and attorney’s fees), judgments, demands, claims, liabilities and/or
losses whatsoever, whether known or unknown, claimed, suspected or unsuspected,
fixed or contingent against the Bankrate Releasees which the American Interbanc
Releasors ever had, now have, or may in the future have against the Bankrate
Releasees with respect to, arising out of or related to the Action and/or the
facts and circumstances surrounding the Action, whether known or unknown. The
American Interbanc Releasors acknowledge and understand that they are waiving
claims, both known and unknown, and that there may be facts that affect their
claims that are unknown to them or that are different from what they now
understand. It is expressly understood and agreed by the American Interbanc
Releasors that they waive with respect to the claims released herein all
benefits and rights, which the American Interbanc Releasors may now have or in
the future may have under and by virtue of the terms of Section 1542 of the
Civil Code of the State of California, which section reads as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”



6)  
Release of American Interbanc by Bankrate.



Except for the obligations contained in this Final Settlement Agreement and
Exhibit A to Advertising Terms and Conditions, Bankrate, on behalf of itself,
its subsidiaries, affiliates (including any corporation, partnership, limited
liability company, fictitious business entity, dba or other business entity),
divisions, departments, officers, directors, partners, shareholders, members,
investors, owners, agents, attorneys, representatives, employees, assignors,
servants, predecessors, successors and assigns (collectively “the Bankrate
Releasors”), in consideration of the promises and undertakings herein expressed,
and for other valuable consideration, the sufficiency of which is hereby
acknowledged and confessed, hereby release, extinguish, acquit and forever
discharge American Interbanc and each of its subsidiaries, affiliates (including
any corporation, partnership, limited liability company, fictitious business
entity, dba or other business entity), divisions, departments, officers,
directors, partners, shareholders, members, investors, owners, agents,
attorneys, representatives, employees, assignors, servants, predecessors,
successors and assigns (collectively “the American Interbanc Releasees”) from
any and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, covenants, contracts, controversies, agreements,
promises, damages, expenses (including but not limited to court costs and
attorney’s fees), judgments, demands, claims, liabilities and/or losses
whatsoever, whether known or unknown, claimed, suspected or unsuspected, fixed
or contingent against the American Interbanc Releasees which the Bankrate
Releasors ever had, now have, or may in the future have against the American
Interbanc Releasees with respect to, arising out of or related to the Action
and/or the facts and circumstances surrounding the Action, whether known or
unknown. The Bankrate Releasors acknowledge and understand that they are waiving
claims, both known and unknown, and that there may be facts that affect their
claims that are unknown to them or that are different from what they now
understand. It is expressly understood and agreed by the Bankrate Releasors that
they waive with respect to the claims released herein all benefits and rights,
which the Bankrate Releasors may now have or in the future may have under and by
virtue of the terms of Section 1542 of the Civil Code of the State of
California, which section reads as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”



7)  
No Admission.



Nothing herein is intended or may be deemed as an admission by any party as to
the merit or lack of merit of the Action, including any claim or defense
asserted therein. This Final Settlement Agreement, and any statement,
transaction or proceeding in connection with the negotiation of this Final
Settlement Agreement shall not be deemed as or construed to be an admission by
any party of any act, matter, proposition of merit or lack of merit of any claim
or defense, and shall not be mentioned, referred to, offered into evidence or
used in any manner or for any purpose, except in a proceeding to enforce the
terms hereof under Paragraph 9 hereto.



--------------------------------------------------------------------------------


 

8)  
Confidentiality.



(a) American Interbanc, Bankrate, and their attorneys of record agree that this
Final Settlement Agreement shall remain confidential as between them, and they
agree that this Final Settlement Agreement and its terms shall not be disclosed
to any other person. Without limiting the generality of any of the foregoing of
this Paragraph 8(a), the parties will not issue any press release, make any
comment to the press, respond to or in any way participate in or contribute to
any public discussion, notice or other publicity concerning, or in any way
relating to, the Action, this Final Settlement Agreement, or the events
(including any negotiations) that led to the execution of this Final Settlement
Agreement.
 
(b) Notwithstanding Paragraph 8(a), Bankrate may make statements concerning the
Action, or disclose this Final Settlement Agreement or its terms, as Bankrate is
required to do, in its discretion, in order to comply with any and all of its
disclosure obligations as a public company.


(c) Notwithstanding Paragraph 8(a), Bankrate and American Interbanc may disclose
this Final Settlement Agreement or its terms in a Court filing, or at oral
argument, to the extent such disclosure is required to support the motion to
obtain the Court’s determination that this Final Settlement Agreement is in good
faith, as provided in Paragraph 3 above. Upon receipt of a fully executed copy
of this Final Settlement Agreement from American Interbanc and its counsel,
Bankrate agrees to file a notice of settlement with the Court, advising all
parties of solely the fact of this settlement. American Interbanc and Bankrate
further agree that either party may notify any other party to the Action of the
fact of the settlement without disclosing its terms.


(d) Notwithstanding Paragraph 8(a), a party may disclose the terms of this Final
Settlement Agreement to attorneys, professional accountants and tax advisers,
but only such portion as essential for the provision of such legal, professional
accounting or tax services and only if either (i) before such disclosure is
made, the person or entity that will be receiving the disclosure is informed in
writing of and agrees in writing to be bound by this confidentiality provision,
or (ii) the person or entity that will be receiving the disclosure is under a
preexisting obligation of confidentiality comprehensive enough to encompass the
confidentiality obligations of Paragraph 8 of this Final Settlement Agreement
and is informed of the terms of this Final Settlement Agreement in a fashion
that would bring such person or entity under such preexisting obligation of
confidentiality.


(e) Nothing in Paragraph 8 shall be construed to preclude any party or its
counsel from complying with a lawful court order requiring disclosure of this
Final Settlement Agreement or any of its terms and conditions, provided that a
party to this Final Settlement Agreement who has been served with a court order,
subpoena, discovery request, or other legal process demanding or otherwise
requesting disclosure of this Final Settlement Agreement or any of its terms and
conditions, (i) provide immediate written notice to the other party to this
Final Settlement Agreement and its counsel of the subpoena, discovery request,
or other legal process, (ii) assert all defenses to disclosure and oppose such
disclosure to the full extent permitted by law, and (iii) cooperate fully with
and support through all reasonable means the efforts of the other party to
oppose any such disclosure.


(f) In furtherance of Paragraph 8(e) above, either party may disclose the
existence of this Final Settlement Agreement, without disclosing its terms, and
the nature of this confidentiality provision in this Paragraph 8 for the purpose
of asserting the confidential nature of the parties’ agreement and protecting
the confidentiality of the agreed-upon terms.



9)  
Enforcement of Final Settlement Agreement.



Any dispute concerning the interpretation or enforcement of this Final
Settlement Agreement, including any action by a party to recover damages or
other relief for a violation of this Final Settlement Agreement, shall be
submitted for binding arbitration in Orange County, California before a mutually
agreeable arbitrator, or, in the absence of such agreement, an arbitrator
selected under JAMS procedures. The JAMS Comprehensive Arbitration Rules shall
apply in the arbitration. The Arbitrator shall award the prevailing party in any
arbitration pursuant to this Paragraph its reasonable attorneys’ fees and costs.



10)  
Reaffirmation of Obligations Under the Stipulated Protective Order.



The parties hereby acknowledge and reaffirm their obligations under the Court’s
May 29, 2003 Stipulated Protective Order Re Discovery, and in particular, the
provisions of Paragraph 15 of that Order, which provides (as modified in redline
below):


Within sixty (60) calendar days of the final termination of the entire action as
to all parties, all Confidential Material, all Confidential Material Restricted
to Outside Counsel Only and all copies thereof shall be returned to the
producing party or third party or shall be destroyed. If material is destroyed,
a Certification of Destruction signed by counsel shall be provided to the
producing party or third party within ten (10) calendar days of the destruction
of the material. Notwithstanding the foregoing, one designated outside
litigation counsel of record for each party may maintain in its files one copy
of each affidavit, affirmation, certification, declaration, brief, record on
appeal, notice of motion, deposition transcript exhibit to a deposition or
affidavit, exhibit at a hearing or trial, pleading, discovery request,
stipulation, correspondence between counsel for the parties to this action,
written response to a discovery request, document filed with the Court, and
court transcript in this action, consisting of or containing Confidential
Material or Confidential Material Restricted to Outside Counsel Only.
 

--------------------------------------------------------------------------------


 

11)  
Agreement to be Governed by California Law.



This Final Settlement Agreement shall be governed by and construed in accordance
with the internal laws of the State of California applicable to contracts
entered into and wholly performed within said state.



12)  
No Further Obligations.



Except for the obligations created by this Final Settlement Agreement and
Exhibit A to Advertising Terms and Conditions, American Interbanc and Bankrate
have no further obligations to each other.



13)  
Severability.



American Interbanc and Bankrate agree that if any provision of this Final
Settlement Agreement or application thereof is held to be invalid or if any
party hereto is found to be in breach of any provision of this Final Settlement
Agreement, the invalidity and/or breach shall not affect other provisions or
applications of this Final Settlement Agreement which shall be enforceable and
given effect. To this end, the provisions of this Final Settlement Agreement are
severable.



14)  
Consultation with Counsel.



American Interbanc and Bankrate acknowledge and represent that they have
consulted with legal counsel before effecting this settlement and executing this
Final Settlement Agreement and that they understand its meaning, including the
effect of Section 1542 of the California Civil Code, and expressly agree that
this Final Settlement Agreement shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
the release of unknown and unsuspected claims, demands, and causes of action.



15)  
Counterparts.



The Final Settlement Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. Signature pages transmitted by telecopier or in the form of a PDF
shall be deemed to be original signature pages.



16)  
Contractual Authority.



Each party represents and warrants that the individual signing this Final
Settlement Agreement on its behalf is fully authorized to sign on behalf of and
bind such entity, and that such entity has the power and authority to enter into
this Final Settlement Agreement, and also represents and warrants that such
entity has not assigned, encumbered, or transferred, or purported to assign,
encumber, or transfer, to any person or other entity, voluntarily or
involuntarily, any claims, demands, debts, accounts, liabilities, contractual
rights or other rights, of any nature whatsoever, released herein. Each party
shall indemnify and hold harmless each other party from and against and with
respect to any claims, actions, demands, suits, costs, and causes of action,
including for attorney’s fees and costs, due to, based upon, or arising as a
result of any breach of any representation or warranty in this Paragraph.



17)  
Entire Agreement.



This Final Settlement Agreement and Exhibit A to Advertising Terms and
Conditions constitutes the entire agreement between the parties, is binding on
all parties who have signed it and is enforceable. No parol evidence of any
promise or inducement not set forth herein shall be admissible in any proceeding
relating to this Final Settlement Agreement. All parties affirm that this Final
Settlement Agreement is admissible in the arbitration proceedings provided for
in Paragraph 9 above, California Evidence Code § 1123, although the
confidentiality terms of Paragraph 8 shall still apply, except as to the
arbitrator.



18)  
This Final Settlement Agreement Is Controlling.



The parties agree that the terms of this Final Settlement Agreement shall be
controlling in the event of any conflict between the provisions of this Final
Settlement Agreement and Bankrate’s Standard Terms and Conditions and Insertion
Orders, as amended from time to time by Bankrate.



19)  
Modification and Amendment.



No modification or amendment of any of the terms or provisions of this Final
Settlement Agreement shall be binding upon any party to this Final Settlement
Agreement unless made in writing and signed by such party or by a duly
authorized representative or agent of such party.
 

--------------------------------------------------------------------------------


 

      Dated: 10/10/06  BANKRATE, INC.  
   
   
    By:   /s/ Thomas R. Evans  

--------------------------------------------------------------------------------

Name: Thomas R. Evans
Title: Chief Executive Officer and
   President of Bankrate, Inc.

 

      Dated: 10/9/06  AMERICAN INTERBANC MORTGAGE, LLC  
   
   
    By:   /s/ John Michael Dannelly  

--------------------------------------------------------------------------------

Name: John Michael Dannelley
Title: President of American Interbanc
  Mortgage, Inc., Managing
  Member of American Interbanc
  Mortgage LLC

          
APPROVED AS TO FORM:
 
GIBSON, DUNN & CRUTCHER LLP
 

        By: /s/ William D. Claster      

--------------------------------------------------------------------------------

William D. Claster, Esq.
Attorneys for American Interbanc Mortgage, LLC
   

 
LAW OFFICES OF MARY A. DANNELLEY
 

        By: /s/ Mary A. Dannelley      

--------------------------------------------------------------------------------

Mary A. Dannelley, Esq.
Attorneys for American Interbanc Mortgage, LLC
   

 
O’MELVENY & MYERS, LLP
 

        By: /s/ Alejandro N. Mayorkas      

--------------------------------------------------------------------------------

Alejandro N. Mayorkas, Esq.
Attorneys for Bankrate, Inc.
   

 

--------------------------------------------------------------------------------

